 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 370 
In the House of Representatives, U. S.,

May 12, 2009
 
RESOLUTION 
Resolution expressing the support of the House of Representatives for the goals and ideals of National Healthy Schools Day. 
 
 
Whereas there are approximately 54,000,000 children and 7,000,000 adults who spend their days in the Nation’s 120,000 public and private schools;  
Whereas over half of schools in the United States have problems linked to indoor air quality;  
Whereas children are more vulnerable to environmental hazards as they breathe in more air per pound of body weight due to their developing systems;  
Whereas children spend an average of 30 to 50 hours per week in school;  
Whereas poor indoor environmental quality is associated with a wide range of problems that include poor concentration, respiratory illnesses, learning difficulties, and cancer;  
Whereas an average of 1 out of every 13 school-age children has asthma, the leading cause of school absenteeism, accounting for approximately 14,700,000 missed school days each year;  
Whereas the Nation's schools spend approximately $8,000,000,000 a year on energy costs, causing officials to make very difficult decisions on cutting back much needed academic programs in efforts to maintain heat and electricity;  
Whereas healthy and high performance schools designed to reduce energy and maintenance costs, provide cleaner air, improve lighting, and reduce exposures to toxic substances provide a healthier and safer learning environment for children and improved academic achievement and well-being;
Whereas new building construction, especially new school buildings, should be designed to optimize energy efficiency, lower energy costs, and reduce carbon dioxide emissions; 
Whereas Congress has demonstrated its interest in this compelling issue by including the Healthy High-Performance Schools Program in the No Child Left Behind Act and the Energy Independence and Security Act of 2007;  
Whereas our schools have the great responsibility of guiding the future of our children and our Nation; and  
Whereas April 27, 2009, would be an appropriate date to designate as National Healthy Schools Day: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of National Healthy Schools Day.  
 
Lorraine C. Miller,Clerk.
